Citation Nr: 1235250	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  12-05 819	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period January 25, 2010 to January 24, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which determined that the Veteran was responsible for co-payment charges associated with VA medical care for the period January 25, 2010 to January 24, 2011. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

The Board has reviewed the claims file; however, further development is required before the appeal may be adjudicated on the merits.  

The statement of the case referenced evidence that is not in the claims file now before the Board.  Remand is required to obtain these documents and associated them with the file.  

The case is REMANDED for the following action:

1.  Obtain the entire, original VHA file pertaining to this appeal.  In particular, obtain the following documents referenced in the statement of the case and associate these documents with the claims file:  

a.  In March 2010, the Veteran reported he completed a VA Form 10-10EZ and submitted a copy of his 2009 1040 Federal Tax Form at a VA facility in Sepulveda, California.  These documents are not of record and must be accounted for in the record.

b.  In January 2011 the VA was informed by the Department of Internal Revenue (IRS) that the Veteran's unearned income for Income Year 2009 was $53,209 and VA was informed by the Social Security Administration that it had verified no earned income for Income Year 2009.  There are no objective reports with this information from these agencies of record, and so, these reports must be obtained and included in the claims file.  
      
c.  In January 2011 the Health Eligibility Center mailed to the Veteran and his wife "initial letters" to notify them of the discrepancy and to provide them an opportunity to correct and verify their reported income.  Copies of these letters must be obtained and included in the claims file.

d.  In March 2011 the Health Eligibility Center (HEC) received a signed HEC Form 200-1A and an incomplete copy of the Veteran's 2009 tax return from the Veteran.  This submission must be obtained and included in the claims file.  

e.  A Final Letter, dated March 14, 2011, was mailed to the Veteran that informed him of the decision to convert him to Geographic Means Test Copay Required.  There is no copy of this decision letter of record; therefore, a copy of this Final Letter must be obtained and included in the claims file.
      
f.  In March 2011 the Veteran responded with a Notice of Disagreement which apparently had attachments.  While the one-page letter is of record, there are no attachments as referenced by the Veteran (Chart A, Federal Tax 1040 Instructions).  
      
g.  In December 2011 the Veteran submitted a statement with multiple attachments, which may number up to 6 pages.  The entire original December 2011 statement is required, with original attachments.

2.  After the development requested above has been completed to the extent possible, the issue on appeal should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted. 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

